Case 0:20-cv-61172-RAR Document 32 Entered on FLSD Docket 12/16/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CV-61172-RAR

  SIRGAE JEWELL,

         Plaintiff,

  v.

  TOWN OF DAVIE, et al.,

        Defendants.
  ______________________________________/

                          ORDER DENYING DEFENDANTS’
                 MOTION TO DISMISS AND PROVIDING CLARIFICATION

         THIS CAUSE comes before the Court on Defendants Town of Davie and Officer

  Christopher Costello’s Motion to Dismiss the Amended Complaint for Failure to State a Claim

  under Federal Rule of Civil Procedure 12(b)(6) [ECF No. 15] (“Motion”). The Court conducted a

  telephonic hearing to discuss the Motion on December 16, 2020 (“Hearing”). See Paperless

  Minute Entry [ECF No. 31]. The Court having heard argument from all parties and carefully

  reviewed Plaintiff’s Complaint [ECF No. 1], the Motion, Plaintiff’s Response in Opposition [ECF

  No. 20], and Defendants’ Reply [ECF No. 25], and being otherwise fully advised, it is

         ORDERED AND ADJUDGED that the Motion is DENIED as follows:

         1.      As stated on the record at the Hearing, Defendants WITHDRAW their Motion to

  Dismiss Counts I, III, IV, and VI of Plaintiff’s Complaint. Thus, Defendants only challenge

  Counts II, V, and VII.

         2.      Defendants sought clarity as to whether Count II is being pursued against

  Defendant Officer Costello, the Town of Davie, or both. See Reply at 2. As acknowledged by
Case 0:20-cv-61172-RAR Document 32 Entered on FLSD Docket 12/16/2020 Page 2 of 3




  Plaintiff on the record at the Hearing, Count II is being pleaded only against Defendant Officer

  Costello. Noting that clarification, the Court DENIES Defendants’ Motion to Dismiss Count II

  of Plaintiff’s Complaint.

         3.      Defendants’ Motion to Dismiss Counts V and VII is DENIED. Defendants argue

  that Plaintiff’s claims against Defendant Town of Davie for false imprisonment (Count V) and

  excessive force (Count VII) under Florida law are barred by sections 768.28(6)(a) and (9)(a) of

  the Florida Statutes. See generally Mot. at 4-5, 7.

         Section 768.28(9)(a) bars tort claims against “the state or one of its subdivisions” for officer

  actions where the officer acted “in bad faith or with malicious purpose or in a manner exhibiting

  wanton and willful disregard of human rights, safety, or property.” Fla. Stat. § 768.28(9)(a). Here,

  Plaintiff alleges that Officer Costello acted “with bad faith, malicious purpose, or with willful,

  wanton, and deliberate indifference to Jewell’s rights, health, and safety” throughout the alleged

  incident. Compl. ¶¶ 34, 41. Although Defendants are correct that such allegations—if proven—

  would immunize the Town of Davie from liability for false imprisonment and excessive force

  under section 768.28(9)(a), Federal Rule of Civil Procedure 8(e)(2) permits a plaintiff to plead

  alternative theories of recovery. And “the nature of Fla. Stat. § 768.28 tends to require a plaintiff

  to plead alternative and inconsistent claims against a governmental entity and its employees.”

  Valdes v. Miami-Dade Cty., No. 12-22426-CIV, 2013 WL 5429938, at *10 (S.D. Fla. Sept. 27,

  2013) (Moreno, J.) (citation omitted). Therefore, although Plaintiff cannot ultimately prevail on

  his excessive force and false imprisonment claims against both Officer Costello and the Town of

  Davie, “he is not foreclosed from making inconsistent allegations at the pleading stage.” Id. at

  *18; see also Hayden v. Broward Cty., No. 12-62278-CIV, 2013 WL 4786486, at *16 (S.D. Fla.

  Sept. 6, 2013) (“Defendants are correct, in principle. Under Section 768.28(9)(a), an individual



                                              Page 2 of 3
Case 0:20-cv-61172-RAR Document 32 Entered on FLSD Docket 12/16/2020 Page 3 of 3




  officer or a governmental entity—but not both—can be held liable. But Plaintiff may plead

  inconsistent and mutually exclusive claims. Therefore, although Plaintiff may not recover from

  both the individuals and their employers, Plaintiff’s inconsistent claims cannot provide a basis for

  dismissal.”) (internal citations omitted).

         4.      Lastly, Defendants also quarrel with Plaintiff’s failure to comply with section

  768.28(6)(a) of the Florida Statutes, which provides as follows:

                 An action may not be instituted on a claim against the state or one
                 of its agencies or subdivisions unless the claimant presents the claim
                 in writing to the appropriate agency, and also, except as to any claim
                 against a municipality or the Florida Space Authority, presents such
                 claim in writing to the Department of Financial Services, within 3
                 years after such claim accrues and the Department of Financial
                 Services or the appropriate agency denies the claim in writing.

  “Satisfaction of the Florida notice requirements set forth in Fla. Stat. § 768.28(6)(a) is a condition

  precedent to maintaining a lawsuit.” Fletcher v. City of Miami, 567 F. Supp. 2d 1389, 1393 (S.D.

  Fla. 2008) (citations and alterations omitted). Although Defendants correctly point out that

  Plaintiff did not allege compliance with the statutory notice requirements in his Complaint,

  Plaintiff informed Defendants and the Court at the Hearing that he has in fact complied with said

  requirements and has agreed to furnish proof of compliance. Therefore, Defendants’ Motion to

  Dismiss Counts V and VII based on a failure to comply with section 768.28(6)(a) is DENIED

  without prejudice, and Plaintiff shall file a Notice of Compliance with section 768.28(6)(a) with

  the Court by no later than Friday, December 18, 2020.

         DONE AND ORDERED in Fort Lauderdale, Florida this 16th day of December, 2020.




                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE


                                               Page 3 of 3
